DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
	This Office Action is responding to applicant’s amendment filed on 6/20/2021.  Claims 21 has been amended.  Claims 1-20, 24-27, 31-32, and 34-42 have been cancelled.  Claims 21-23 and 28-31 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 6/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,363,110 (s/n 14/280,416) has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-23, 28-30, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the art of record when considered alone or in combination neither anticipates nor renders obvious a method of using a surgical drape to temporarily cover a surgical table while maintaining a sterile filed during a sterile surgical 
Regarding dependent claims 22-23, they are allowable due to their dependencies on independent claim 21.
Regarding independent claim 28, the art of record when considered alone or in combination neither anticipates nor renders obvious a surgical drape to temporarily cover a surgical table comprising 
a selectively separable portion on the upper portion that extends along at least a portion of the predetermined length of the drape, said selectively separable portion having at least one pleat extending along the selectively separable portion, said selectively separable portion having at least one longitudinal perforated portion disposed below the pleat, wherein said selectively separable portion having a closed position where said pleat covers a longitudinal serrated tear line and an unclosed position where said pleat is adapted to be opened to allow said drape to be separated along said longitudinal serrated tear line, in combination with all other features recited in the claim.
Regarding dependent claims 29-30 and 33, they are allowable due to their dependencies on independent claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMTU T NGUYEN/Examiner, Art Unit 3786